Citation Nr: 1816708	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

2.  Entitlement to increased initial ratings for lumbosacral strain with intervertebral disc syndrome (IVDS), currently rated as 10 percent disabling prior to April 26, 2014, and 20 percent disabling therefrom.

3.  Entitlement to a compensable initial rating for eczema.


REPRESENTATION

Appellant represented by:	Veronica Lira, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1994 to June 2004 and from July 2005 to April 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the VA RO in Los Angeles, California.

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In September 2014, the Veteran submitted a claim for entitlement to increased ratings for her service-connected left knee strain and right knee strain.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in September 2014.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On November 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of the issues of entitlement to increased initial ratings for lumbosacral strain with IVDS and entitlement to a compensable initial rating for eczema is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to increased initial ratings for lumbosacral strain with IVDS are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to a compensable initial rating for eczema are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the appellant, through her authorized representative, has withdrawn the issues of entitlement to increased initial ratings for lumbosacral strain with IVDS and entitlement to a compensable initial rating for eczema and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See VA Form 21-4138, Statement in Support of Claim, received on November 20, 2017.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.


ORDER

The appeal for entitlement to increased initial ratings for lumbosacral strain with IVDS is dismissed.

The appeal for entitlement to a compensable initial rating for eczema is dismissed.


REMAND

The Veteran's claim for entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, was most recently adjudicated by the AOJ in a May 2014 statement of the case.  Since then, additional evidence relevant to that issue, to include VA treatment records dating through February 12, 2018, was received.  The Veteran has waived initial consideration by the AOJ of some, but not all, of the additional relevant evidence.  Therefore, the issue must be remanded so that the AOJ may consider the additional evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Review all evidence of record, specifically to include the additional evidence associated with the record since the May 2014 statement of the case, and readjudicate the Veteran's appeal.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


